Citation Nr: 1027751	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  04-41 220	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He 
received the Air Medal.

These matters come before the Board of Veterans' Appeals (Board) 
from April 2004 and September 2006 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In the April 2004 decision, the RO 
denied entitlement to a TDIU.  In the September 2006 decision, 
the RO denied entitlement to service connection for bilateral 
hearing loss.

The Veteran testified before the undersigned at a May 2005 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

In July 2006 and November 2008, the Board remanded the matter of 
entitlement to a TDIU for further development. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In his July 2008 substantive appeal (VA Form 9), submitted in 
response to the statement of the case issued with regard to the 
hearing loss claim, the Veteran requested a hearing before the 
Board at the RO (Travel Board/videoconference hearing).  The 
Veteran has a right to a hearing, but one has not yet been 
scheduled.  See 38 C.F.R. § 20.700 (a),(e) (2009).  A remand is 
therefore necessary to schedule the requested hearing.

The issue of entitlement to service connection for hearing loss 
is inextricably intertwined with the TDIU appeal.  The Veteran 
has raised the issue of entitlement to service connection for a 
lung disability.  This claim has not yet been adjudicated and the 
claims for service connection for bilateral hearing loss and a 
lung disability are inextricably intertwined with the issue of 
entitlement to a TDIU.  The appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to defer adjudication of the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing 
before a Veterans Law Judge at the RO or by 
videoconference.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


